IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-60,434-06


                                IN RE JOSE CAVAZOS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NOS. 4613-B & 4571-C IN THE 197TH DISTRICT COURT
                            FROM WILLACY COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 197th District Court of Willacy County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Willacy County, is ordered to file a response, which may be made by submitting the record on such

habeas corpus applications, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                    2

Relator has not filed applications for writs of habeas corpus in Willacy County. Should the response

include an order designating issues, proof of the date the district attorney’s office was served with

the habeas application and that the 180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not

expired shall also be submitted with the response. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: May 15, 2019
Do not publish